Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).	 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.1A. 	
Group I, claims 1-4 and 7-8, drawn to a manufacturing apparatus/machine, comprising: a plurality of hot runner nozzles arranged in a row and having an upward injection direction; a horizontal runner portion disposed below the hot runner nozzle a long a row direction of the hot runner nozzles; vertical runner portion upwardly extending from the horizontal runner portion; and an introducing runner portion, wherein the hot runner apparatus is provided under an injection molding mold of an injection stretch blow molding machine.
Group II, claim 6, drawn to a manufacturing method for branching the molten resin in the hot runner apparatus of claim 1, for branching the molten resin toward the plurality of hot runner nozzles by horizontally feeding the molten resin into the introducing runner portion of the hot runner apparatus by the injection apparatus, the method comprising: changing a moving direction of the molten resin fed into the introducing runner portion; feeding the molten resin into the intermediate portion of the horizontal runner portion.    
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1B.
	Groups I & II lack unity of invention because Group I requires that, a manufacturing apparatus /machine, comprising: a plurality of hot runner nozzles arranged in a row and having an upward injection direction; a horizontal runner portion disposed below the hot runner nozzle a long a row direction of the hot runner nozzles; vertical runner portion upwardly extending from the horizontal runner portion; and an introducing runner portion, wherein the hot runner apparatus is provided under an injection molding mold of an injection stretch blow molding machine and Group II requires that, a manufacturing method for branching a molten resin in  the hot runner apparatus of claim 1, for branching the molten resin in the hot runner apparatus of claim 1, for branching the molten resin toward the plurality of hot runner nozzles by horizontally feeding the molten resin into the introducing runner portion of the hot runner apparatus by the injection apparatus, the method comprising: changing a moving direction of the molten resin fed into the introducing runner portion; feeding the molten resin into the intermediate portion of the horizontal runner portion.
Additionally, the technical feature of group I does not make a contribution over the prior art in view of Yoshiki (JPH0542565A) and Orden (EP1676689) because Yoshiki discloses, as illustrated in Fig. 1, a manufacturing apparatus includes runners 44 (horizontal) and 46 (vertical) and a plurality of nozzle main bodies each one of which is fixed on the hot runner block 40. On the nozzle opening 72a of each nozzle main body 60, an injection cavity mold 20 is connected (ABSTRACT). 
However, Yoshiki does not explicitly disclose that the hot runner apparatus is provided under an injection molding mold including a plurality of preform molding portions. Orden discloses that, as illustrated in Figs. 1-9, the apparatus comprises an injection hot channel 1; a cavity block 2 (for forming preforms) being in connection with the hot channels 1; neck injection moulding female die halves 9a, 9b; and one male die 7 (ABSTRACT).       
A telephone call was made to John Christopher of Christopher & Weisberg, P. A. on 7-19-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742